Title: To George Washington from Brigadier General Daniel Roberdeau, 15 August 1776
From: Roberdeau, Daniel
To: Washington, George



Sir,
Amboy [N.J.] Augt 15th 1776

In the absence of General Mercer, he being on duty at Elizabeth Town or its neighbourhood, I just now received from one of our posts at South Amboy, two prisoners escaped from the English Fleet—They are inhabitants of Philadelphia and well known to many of us from thence. Their Examination which I forward enclosed may be depended on according to their knowledge. I am Sir Yr most obt hume Serv:

Danl Roberdeau

